Citation Nr: 1435876	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial, compensable evaluation for residuals of a left ring finger fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and Boise, Idaho, respectively.  The Veteran's VA claims file has since been transferred to the RO in Albuquerque, New Mexico.

The Board notes that the Veteran requested a Board hearing in November 2009.  Following that request, the RO scheduled a formal RO hearing, which the Veteran then canceled.  The formal hearing was rescheduled, and the Veteran waived participation in that hearing so as to obtain a new VA examination.  As such, the Board finds that the Veteran's initial Board hearing request has been withdrawn.


FINDINGS OF FACT

1.  Sleep apnea had its onset in or is otherwise attributable to service.  

2.  The Veteran's residuals of a left ring finger fracture do not manifest with ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, and the Veteran's finger is intact.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for an initial compensable rating for residuals of a left ring finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Apnea

In this case, the Veteran claimed that his current diagnosis of sleep apnea was incurred during his period of active service.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

A July 2009 private opinion noted that the Veteran had a current diagnosis of sleep apnea, and that his central apnea was consistent with an onset of 5-10 years prior.  The Board notes that this examination was performed less than one year following the Veteran's retirement from service.  The provider indicated that, due to this timing, the condition existed during the latter part of the Veteran's military career.  This opinion is not refuted by any other medical opinion of record.

Based on the foregoing, the Board finds that the most probative evidence supports the Veteran's claim, and as such his claim for service connection for sleep apnea is granted.

Left Ring Finger

The Veteran claims that his currently-service-connected residuals of a left ring fracture are more severe than indicated by his non-compensable evaluation.  To that end, the Board notes that disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013).

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

The Veteran's service-connected residuals of a left ring finger fracture are currently rated under Diagnostic Code 5230.  Per Diagnostic Code 5230, limitation of motion of the ring finger is to be non-compensably rated.  Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the finger, or any limitation of motion of the finger, is to be rated non-compensable.  38 C.F.R. § 4.71a.  A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156. 

The Veteran underwent a VA examination in conjunction with his claim in March 2008.  At that time, an examination of the left ring finger revealed a prior acute fracture that had been stable since onset which did not lead to a decrease in strength or dexterity of the left hand.  The fracture was healed with no significant effect on usual occupation of activities of daily living.

Most recently, the Veteran was afforded a VA examination in February 2014.  The Veteran reported that the left ring finger was dislocated during service, but did not recall if there was a fracture.  He reported occasional swelling and mild soreness.  While such flare-ups were reported, none were observed during testing.  During the first range of motion test, there was no limitation or objective evidence of pain.  Following repetitive testing, there was no additional loss of motion.  There was no gap between any fingertip and the proximal transverse crease of the palm.  There was no functional loss or functional impairment of any finger.  

As to occupational considerations, the Veteran reported that he would occasionally have to take breaks during the day to rest his finger for 5-10 minutes.  During those flare-ups though, the ache was only mild.  The examiner noted that the Veteran's disability did not result in impairment of function that would be equally well-served by amputation.

Based on the evidence of record, the Board finds that an initial compensable rating for residuals of a left ring fracture disability is not warranted.  As outlined above, the governing criteria provide for a compensable rating for a ring finger disability only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the note cited above).  In this case, the ring finger is intact, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints were ankylosed.  Deformity was not noted, and no functional limitation has been demonstrated at any time.  As extremely unfavorable ankylosis is not shown, a compensable rating is not warranted. 

The Board has considered whether an increased disability rating is warranted for the Veteran's residuals of a left ring finger fracture disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45, and per the Court's holding in DeLuca.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a non-compensable rating for finger disability under Diagnostic Code 5230.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing mild pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In this case, the fact that the Veteran has a finger disability is not in dispute.  The only question is the level of disability.  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight in making this finding.  See Guerrieri.  

The Board has further considered the Veteran's finger claim above warrants referral for consideration of an extraschedular rating per 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's left ring finger, the Board finds that symptoms (and functional impairment) for this disability are more than encompassed by the currently-assigned schedular rating.  As such, the schedular criteria are not inadequate for his claim, and referral for consideration of extraschedular rating is not necessary.  See Thun.  Importantly, the Board further notes that entitlement to total disability based upon individual employability (TDIU) has not been raised by the evidence of record, and that the Veteran has not claimed, nor does the record so indicate, the intent to pursue such a claim at this time.  Importantly, the 2014 VA examiner determined that the Veteran's left ring finger resulted in no functional loss. 

In light of the foregoing, the Board finds that an initial, compensable rating is not warranted for residuals of a fracture of the left ring finger, as manifestations of this disability were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim for an initial, increased evaluation for residuals of a left ring fracture must therefore be denied.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

In the instant case, the Veteran's claim for service connection for sleep apnea is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

As to the Veteran's increased rating claim, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in March 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  As such, the VCAA duty to notify was satisfied.

Where, as here, service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection have been more than substantiated, the claim have been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private medical records.  The Veteran also submitted statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was most recently afforded a VA medical examination in February 2014  The examiner, a medical professional, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for the claims on appeal.  The examiner provided the Board with sufficient information to rate his disability.  Importantly, there is no evidence to indicate that the Veteran's symptoms have worsened since 2014, or that the examination conducted was in any way inadequate.  Therefore, the Board finds that the examination of record is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.   

ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to an initial, compensable evaluation for residuals of a left ring finger fracture is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


